Dismissed and Opinion Filed January 6, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01678-CV

                             IN RE MICHAEL STOUT, Relator

                 Original Proceeding from the 283rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F91072544-T

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Brown
                                  Opinion by Justice Moseley
       Before the Court is relator’s petition for writ of mandamus naming the Texas Department

of Criminal Justice as respondent. The facts and issues are well known to the parties, so we need

not recount them herein. This Court does not have mandamus jurisdiction over the Texas

Department of Criminal Justice.      See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004).

Accordingly, we DISMISS relator’s petition for a writ of mandamus for want of jurisdiction.




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE
131678F.P05